Terry, C. J.,
delivered the opinion of the Court—Baldwin, J., concurring.
This was an action against defendants, as partners on a promissory note, signed Van Dyke, McDonald and Calderwood. Van Dyke and McDonald made default, and the defendant Calderwood answered, denying the partnership, and the execution of the note sued on by himself, or any person authorized for him.
A nonsuit was ordered as to Calderwood, and judgment given against the other defendants, and plaintiff appealed.
We can see no error in the judgment of nonsuit. The evidence entirely failed to show a partnership, or any authority in McDonald, by whom the note was given, to bind Calderwood by such a contract.
Judgment affirmed.